— Judgment unanimously modified on the law and facts in accordance with memorandum and as so modified affirmed, with costs to claimant. Memorandum: Claimant, Robert Brown, now an adult, was injured when a car in which he was a passenger collided with a State vehicle. The Court of Claims granted a judgment awarding him $30,000 which included approximately $6,000 for necessary medical expenses and lost wages and $269.00 for property damage. On this appeal it is contended that the award is inadequate. Claimant sustained a severe cerebral concussion that left him unconscious or semiconscious for several days and facial lacerations resulting in permanent scars. He also sustained fractures of the ribs, the radius and ulna of the left arm requiring an open reduction, the right shin hones and the small bones of both ankles. The left radius was dislocated. In addition to the scars on the face and left arm there is a partial .permanent limitation of motion in the left wrist and forearm and a permanent disabling injury to both ankles which restricts claim*827ant’s ability to walk and stand and which are very painful. The orthopedic specialist testified that the ankle injuries are permanent and that if the pain did not subside, the possibility of a fusion of the ankle joints would have to be considered in the future. Under the circumstances, we determine that the judgment should be modified to increase the amount of the award to $40,000 to include all items of damage claimed, including the property damage, with interest at the rate and for the periods provided in the judgment. (Appeal from judgment of Court of Claims in claim for damages for automobile negligence.) Present — Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.